EXHIBIT 10.1




GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.




Amended Policy Regarding Compensation of Independent Directors




Effective Commencing January 1, 2008




The board of directors (the “Board”) of Guardian Technologies International,
Inc., a Delaware corporation (the “Company”), has adopted the following Amended
Policy Regarding Compensation of Independent Directors (“Policy”) pursuant to
the recommendations of the Compensation Committee of the Company.  This Policy
supersedes and replaces in its entirety the “Policy Regarding Compensation of
Independent Directors” adopted by the Board effective December 22, 2005.  The
purpose of the Policy is to attract and retain qualified independent members of
the Board.




1.

No Remuneration of Officers and Employees.  Directors who are also officers or
employees of the Company or any subsidiary of the Company shall not be entitled
to any compensation for serving as a director on the Board.

2.

Reimbursement of Expenses.

Each director who is not also an employee or officer of the Company or any
subsidiary (an “Independent Director”) shall be reimbursed for reasonable,
documented out-of-pocket expenses incurred in connection with travel to and
attending Board meetings and the meetings of any committee of the Board of which
he or she is a member.

3.

Annual Award.  As compensation for his or her service as an Independent
Director, each Independent Director shall receive an annual non-qualified stock
option award (“Annual Award”) for serving as a director of the Company as
follows: on or before January 15 of each calendar year (or the next succeeding
day, if that day is a holiday), each Independent Director shall be granted
non-qualified stock options to purchase an aggregate of 25,000 shares of common
stock, $.001 par value per share (“Common Stock”), of the Company pursuant to
the Company’s Amended and Restated 2003 Stock Incentive Plan (“2003 Stock
Incentive Plan”).  In the event an Independent Director is appointed and
commences serving as a director on a day subsequent to January 15 of a calendar
year, each such Independent Director shall be granted a pro rata portion of the
aggregate number of non-qualified stock options issuable as an Annual Award on
or before the fifteenth (15th) calendar day of the date of his or her
appointment to the Board (or the next succeeding day, if that day is a holiday),
which pro rata portion shall be determined on the basis of the number of
calendar days remaining in the then-current calendar year.

4.

Annual Retainer.

In addition, as an annual retainer for attending Board and Board committee
meetings, and for acting as a chairperson of a Board committee or of the
Advisory Board of the Company (the “Advisory Board”), each Independent Director
shall receive the following non-qualified stock option





awards (“Retainer Awards”): on or before January 15 of each calendar year (or
the next succeeding day, if that day is a holiday) each such Independent
Director shall be granted: (a) non-qualified stock options to purchase an
aggregate of 24,000 shares of Common Stock pursuant to the 2003 Stock Incentive
Plan as compensation for attending meetings of the Board of Directors; (b)
non-qualified stock options to purchase an aggregate of 3,000 shares of Common
Stock pursuant to the 2003 Stock Incentive Plan for each committee to which an
Independent Director is appointed by the Board and as compensation for attending
meetings of such a committee; and (c) non-qualified stock options to purchase an
aggregate of 2,000 shares of Common Stock pursuant to the 2003 Stock Incentive
Plan for acting as a chairperson of a committee of the Board to which an
Independent Director is appointed and/or as a chairperson of the Advisory Board.
 In the event an Independent Director is appointed and commences serving as a
director or a member of a committee or as chairperson of a committee or the
Advisory Board on a day subsequent to the first (1st) calendar day of a calendar
year, each such Independent Director shall be granted a pro rata portion of the
aggregate number of non-qualified stock options issuable as a Retainer Award
pursuant to Section 4(a), (b) and/or (c) above on or before the fifteenth (15th)
calendar day of the date of his or her appointment to the Board or any such
committee or appointment as a chairperson of a committee or the Advisory Board,
which pro rata portion shall be determined on the basis of the number of
calendar days remaining in the then-current calendar year.

5.

Non-Qualified Stock Option Awards.  Options granted as an Annual Award or
Retainer Award pursuant to the 2003 Stock Incentive Plan shall vest and become
exercisable one (1) year after the date of grant, shall be exercisable at a
price equal to the fair market value of the Company’s Common Stock on the date
of grant as determined in accordance with the terms of the 2003 Stock Incentive
Plan and shall be exercisable for a term of ten (10) years from the date of
grant (unless terminated earlier in accordance with the terms of the Plan), and
as authorized and approved by the Compensation Committee or such other committee
of the Board as shall then administer the 2003 Stock Incentive Plan.

6.

Other Awards and Compensation.

The Board, in its discretion, may grant additional awards of restricted stock
and/or cash compensation to Independent Directors as it may determine from time
to time.  The Compensation Committee, in its discretion, may grant additional
awards of options to Independent Directors as it may determine from time to
time.

7.

Terms of 2003 Stock Incentive Plan Shall Govern.  In the event of any
inconsistency between the terms of this Policy and the terms of the 2003 Stock
Incentive Plan, or any Non-Qualified Stock Option Award Agreement covering any
options which are granted pursuant to this Policy, the terms of the 2003 Stock
Incentive Plan or Non-Qualified Stock Option Award Agreement shall govern.

8.

Amendment or Termination.

This Policy may be amended, altered or terminated at the election of the Board
in its absolute discretion, provided that no





amendment, alteration or termination of this Policy shall have a retroactive
effect or impair the rights of any Independent Director under any stock option
grant theretofore granted to any such Independent Director.

9.

Effective Date.  This Policy was adopted by the Board of Directors, pursuant to
the recommendations of the Compensation Committee, on December 12, 2007.  This
Policy shall be effective commencing January 1, 2008.







28827003.133



